Citation Nr: 1231952	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  07-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a skin disorder, to include dermatitis.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or an anxiety disorder.  

4.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease, strain myositis, and spondylosis of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to November 1980, November 1990 to April 1991, and February 2003 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In an August 2007 rating decision, a rating of 20 percent was assigned for the Veteran's low back disability.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  

This appeal was previously presented to the Board in November 2011, at which time it was remanded for additional development.  The required development has been completed, and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In March 2012, the Veteran testified before a Veterans Law Judge, seated at the RO.  Unfortunately, a written transcript of this hearing could not be created from the audio tape of the hearing.  The Veteran was offered another hearing in a May 2012 letter, but failed to respond to this offer.  

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of tinnitus as the result of acoustic trauma during service.  

2.  Competent evidence has been presented establishing a current diagnosis of depressive disorder with anxiety resulting from the Veteran's service-connected disabilities.

3.  The Veteran's degenerative disc disease with lumbosacral strain myositis and spondylosis is characterized by recurrent low back pain, with moderate limitation of motion, little to no neurological impairment, and tenderness of the paraspinal musculature.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service and service connection for this disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

2.  A depressive disorder with anxiety is due to service-connected disabilities and service connection for this disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).  

3.  The criteria for a disability rating in excess of 20 percent for degenerative disc disease with lumbosacral strain myositis and spondylosis of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-43 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In April 2005, January 2006, and September 2006 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the September 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in February 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service connection-Tinnitus

The Veteran seeks service connection for tinnitus.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Upon receipt of his claim, the Veteran was afforded VA audiological examinations in June 2005 and February 2011.  He stated that this 20+ years of service as a member of the National Guard involved several periods of active duty, as well as periods of active duty for training and inactive duty training during which he fired weapons and was otherwise exposed to acoustic trauma.  He denied any exposure to acoustic trauma secondary to his civilian occupation or recreational hobbies.  In the February 2011 VA examination report, the examiner concluded that the Veteran had current hearing loss, and such hearing loss was the result of in-service acoustic trauma.  A current diagnosis of tinnitus was also confirmed.  

In his written statements to VA, the Veteran has reported intermittent tinnitus since his most recent period of active duty in 2003.  

After considering the totality of the record, the Board finds the evidence to be in relative equipoise.  Although the 2011 VA examiner did not explicitly state the Veteran's current tinnitus was incurred in or the result of service, the examiner did note in-service acoustic trauma which subsequently resulted in hearing loss.  Additionally, the Veteran has reported intermittent tinnitus since his separation from active duty in 2003.  In this regard, the Board finds him both competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, after finding the evidence to be in relative balance, the Board has determined that award of service connection for tinnitus is warranted in light of 38 U.S.C.A. § 5107.  

III.  Service connection-Psychiatric disorder

The Veteran seeks service connection for a psychiatric disability, to include PTSD.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

VA must consider service connection for the claimed disability on any basis reasonably raised by the record.  See Schroeder v. West, 212 F. 3d 1265, 1271   (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability).  Thus, whether the Veteran has claimed service connection on a secondary basis, such a theory must be considered by the Board if it is raised by the record.  

The Veteran was afforded a VA psychiatric examination in January 2011.  His claims file was reviewed by the examiner.  Although the examiner did not find a diagnosis of PTSD was warranted, the examiner did conclude that the Veteran had a current diagnosis of depressive disorder with anxiety.  Moreover, this depressive disorder was secondary to his chronic pain.  Service connection had been granted for degenerative disc disease with spondylosis of the lumbosacral spine, right lumbar radiculopathy, and a left ankle disorder.  

Competent evidence has been presented establishing a causal nexus between the Veteran's depressive disorder with anxiety and his other service-connected disabilities.  In the absence of any competent evidence to the contrary, service connection for depressive disorder with anxiety pursuant to 38 C.F.R. § 3.310 is warranted.  

IV.  Increased rating-Spinal disorder

The Veteran seeks an initial rating in excess of 20 percent for his degenerative disc disease of the lumbosacral spine.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's service-connected low back disability is currently rated under Diagnostic Code 5243, for intervertebral disc syndrome.  Generally, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-42.  

If the facts of a claim warrant, spinal disabilities may also be evaluated based on intervertebral disc syndrome, as in the present case.  Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Using the first criteria, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent evaluation.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent evaluation is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Upon receipt of the Veteran's initial service connection claim, he was afforded a VA medical examination in May 2005.  He reported onset of low back pain during service following physical training exercises.  His pain has been recurrent since that time.  On objective examination, his gait and posture were within normal limits, and tenderness of the musculature was noted on palpation.  Musculoskeletal function, coordination, and sensory responses were all within normal limits.  X-rays confirmed degenerative changes of the vertebrae of the lumbosacral spine, but were negative for any evidence of herniation or fracture.  The final diagnosis was of degenerative disc disease of the lumbosacral spine.  

He was next afforded a VA examination in March 2006.  He reported chronic low back pain, with some radiation into the lower extremities, chiefly on the right.  He took medication for his back pain, with only mild relief.  During flare-ups, his pain was 9/10, with episodes occurring three to four times per week and lasting three to four hours at a time.  He denied any loss of bowel or bladder control, and he walked unaided without assistance devices.  He denied any history of spinal surgery.  He was currently employed as a nurse at a VA medical center.  Range of motion testing indicated flexion to 60 degrees, with pain over the last 10 degrees.  Extension was to 10 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 10 degrees bilaterally, all with pain reported with motion.  No additional limitation of motion was noted to result from repetitive motion, or due to such factors as weakness, fatigability, incoordination, or pain on movement.  Sensation was intact in the lower extremities, and muscles of the lower extremities were without atrophy or loss of strength.  Deep tendon reflexes were 2+ bilaterally in the lower extremities.  Lasegue's sign was negative.  The Veteran denied being hospitalized, visiting the emergency room, or being put on bed rest due to his back in the past year.  The final impression was of a lumbosacral strain with myositis, spondylosis, and degenerative disc disease.  

A VA medical examination was afforded the Veteran in July 2009.  He continued to report recurrent low back pain, with some radiation into the right lower extremity.  He denied any hospitalization or surgery for his spine.  He denied any loss of bowel or bladder control, and he walked unaided without assistance devices, but did use a back brace.  He reported flare-ups of his spinal pain approximately every one to two months, lasting one to two days.  Bed rest was not noted to have been ordered by a physician, and no incapacitating episodes were reported.  On physical evaluation, his posture and gait were within normal limits.  The musculature of the low back exhibited spasm with movement, and was tender to palpation, but was without weakness.  Sensation was present but slightly diminished on the right in the lower extremities.  Reflexes were 1+ at the knees and ankles bilaterally.  Range of motion testing indicated flexion to 60 degrees, extension to 20 degrees, lateral flexion to 15 degrees on the left and 5 degrees on the right, and lateral rotation to 30 degrees bilaterally.  Pain was reported with all motion.  With repetitive motion, flexion was reduced to 45 degrees, extension to 10 degrees, lateral flexion to 10 degrees on the left and 25 degrees on the right, and lateral rotation to 20 degrees on the left and 15 degrees on the right.  Lasegue's sign was positive on the right.  A July 2009 MRI study confirmed disc protrusion with narrowing of the disc spaces and degenerative changes of the lumbosacral spine.  The Veteran denied any work lost in the past 12 months due to his low back disability.  

The Veteran's VA outpatient treatment records have also been obtained in conjunction with his claim.  The Veteran has consistently reported chronic low back pain, with some limitation of motion.  In his written assertions, he has stated his low back disability results in recurrent pain, only partially relieved by medications, and some functional impairment.  He has stated he was assigned light duty at work due to his low back disability.  

After considering the totality of the record, the Board finds the preponderance of the evidence is against the award of a disability rating in excess of 20 percent for the Veteran's degenerative disc disease, with lumbosacral strain myositis and spondylosis of the lumbosacral spine.  On the Veteran's most recent VA medical examination in July 2009, he denied any incapacitating episodes in the past 12 months.  According to the March 2006 VA examination report, the Veteran reported flare-ups on a weekly basis or more, but these were not noted to require bed rest or otherwise result in incapacitation.  Absent evidence of incapacitating episodes totaling at least 4 weeks in the last 12 months, the Board finds that a disability rating in excess of 20 percent is not warranted under the criteria for rating intervertebral disc syndrome.  

The Board must also consider entitlement to a higher rating based on orthopedic impairment of the lumbosacral spine.  The next higher rating of 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  In the present case, the Veteran's forward flexion has been, at all times during the pendency of the examination, to at least 45 degrees even after repetitive motion.  Additionally, no examiner has stated the Veteran displays either favorable ankylosis, or the functional equivalent thereof, of the thoracolumbar spine.  He has also not demonstrated additional limitation of motion of less than 30 degrees of forward flexion based on such factors as pain, pain on use, weakness, fatigability, or incoordination with repeated use.  Thus, an increased rating is not warranted due to such factors.  Additionally, as the Veteran has not demonstrated at any time during the pendency of this appeal a degree of impairment in excess of the 20 percent rating assigned, a staged rating is not warranted at the present time.  See Fenderson, 12 Vet. App. at 119.  

The Board has also considered the award of a separate rating for any neurological impairment resulting from his service-connected lumbosacral spine disability.  See 38 C.F.R. § 4.71a, Note (1) following the General Rating Formula for Diseases and Injuries of the Spine.  According to the various VA examination reports and outpatient treatment records, the Veteran has reported some radiation of pain and numbness involving his right lower extremity, and some degree of neurological impairment was noted on VA examination.  Based on this, the RO granted, in a September 2009 rating decision, service connection for right lumbar radiculopathy, with a 10 percent initial rating effective July 1, 2009.  As the Veteran has not filed a notice of disagreement regarding this initial rating or effective date, those issues are not before the Board.  Additionally, the record does not reflect any additional neurological impairment resulting from the Veteran's service-connected lumbosacral spine disability for which another compensable rating may be granted.  Therefore, a separate compensable rating, in excess of that already awarded, is not warranted.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran is employed on a fulltime basis, and has not required hospitalization or surgery for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the preponderance of the evidence is against the award of a disability rating in excess of 20 percent for the Veteran's degenerative disc disease with lumbosacral strain myositis and spondylosis of the lumbosacral spine.  As a preponderance of the evidence is against the award of an increased rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for depressive disorder with anxiety is granted.  

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease, lumbosacral strain myositis, and spondylosis of the lumbosacral spine is denied.  


REMAND

The Veteran seeks service connection for a skin disorder.  In its July 2006 denial of this claim, the RO determined that a skin disorder existed prior to his February to November 2003 period of active duty, and was not aggravated therein.  The RO noted that according to VA outpatient treatment records, the Veteran was seen on several occasions between January and September for a recurrent rash involving various regions of his body, including his face, buttocks, and legs.  He stated he changed soaps and detergents, and gotten rid of his dog, without relief of his symptoms.  Diagnoses included seborrheic dermatitis and neurodermatitis.  He was given medication.  

On service separation medical examination in March 1991, no abnormality of the skin was noted, and he denied any such disability on a concurrent report of medical history.  Likewise, a March 1996 periodic medical examination and history was negative for any current or past skin disorder.  

Upon his call-up to active duty, a February 2003 clinical notation indicated an intermittent rash for the past two years, lasting approximately two to three weeks.  He was next seen in March 2003 for a rash on his body, and dermatitis was diagnosed.  An April 2003 clinical notation indicated a history of dermatitis, and it was recommended the Veteran not be given a small pox vaccine.  

Upon receipt of his claim, the Veteran was afforded a general medical examination in June 2005, during which he reported recurrent itching of the skin of the buttocks, relieved by topical gel.  On physical examination, no current pathology was observed.  The impression was of urticaria by record, cause undetermined.  VA outpatient treatment records dated in August 2004 noted a history of urticaria.  Additionally, a skin lesion was observed, and skin tags were present involving his thorax and genital regions.  In November 2005, he sought VA treatment for a skin lesion along the left thigh that arose following a recent course of antibiotics.  

In considering the Veteran's claim, the Board notes he is a nurse; thus, his assertions of onset or aggravation of a skin disorder during his active duty service carry additional weight generally not afforded similar lay statements.  Additionally, while he was afforded a VA examination in June 2005, that examiner did not offer an opinion regarding any possible aggravation of a skin disorder during the Veteran's service.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  Additionally, VA must ensure that any examination or opinion provided is adequate for adjudication purposes.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Therefore, remand is required to afford the Veteran a VA medical examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the etiology of any current skin disability.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current skin disabilities, and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent or higher probability) that any currently manifested skin disorders first manifested during any period of active duty service or were aggravated therein.  (For VA purposes, aggravation is defined as a permanent worsening of the disability, beyond the natural progress of the disorder.)  If the opinion cannot be provided without result to speculation, that should be so indicated.  The medical rationale for any opinion expressed must be provided.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


